      Case 1:18-cv-11829-MKV-KHP Document 21 Filed 05/21/20 Page 1 of 6


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
 MADALINA RAMONA IACOB,                                          DATE FILED: 5/21/2020

                            Plaintiff,
                                                                   1:18-cv-11829-MKV
                      -against-
                                                               OPINION AND ORDER
 http://re.brooklyn-flatbush.com/midtown-                     ADOPTING REPORT AND
 renter-hit-with-300k-lawsuit-for-using-airbnb/               RECOMMENDATION AND
 et al.,                                                         DISMISSING CASE

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff Madelina Iacob filed a lawsuit purportedly alleging that an array of websites,

from major newspapers to amateur blogs, had violated federal copyright law by publishing

images of Ms. Iacob in connection with news articles. Plaintiff claims that these pictures, which

she says were originally posted to her social media profiles and personal website, are her

intellectual property and had been registered with the copyright office. The most notable feature

of Plaintiff’s lawsuit is that it does not name any corporation or individual as a defendant.

Rather, after several amendments of her complaint, Plaintiff named as defendants only full

internet links to the exact articles and blog posts that allegedly had misappropriated her images.

       On March 11, 2020, after having repeatedly granted leave to replead, Magistrate Judge

Katherine H. Parker issued a Report and Recommendation that Plaintiff’s Third Amended

Complaint be dismissed without prejudice for lack of prosecution pursuant to Federal Rule of

Civil Procedure 41(b). ECF No. 19 (hereinafter “Report and Recommendation”). For a detailed

recitation of Plaintiff’s repeated failed attempts to formulate a viable suit, the Court refers the

reader to Magistrate Judge Parker’s Report and Recommendation [ECF No. 19.], which

thoroughly and accurately summarizes the procedural history in this case. In short: Judge Parker


                                                  1
      Case 1:18-cv-11829-MKV-KHP Document 21 Filed 05/21/20 Page 2 of 6



was forced to dismiss the case in light of the fact that, after 15 months of litigation and despite

multiple orders with explicit instructions on how to amend the Complaint, no proper defendant

had been named or served. For the reasons set forth below, the Report and Recommendation is

accepted and adopted in its entirety and the case is dismissed.

                                       LEGAL STANDARD

       When reviewing a Report and Recommendation, a district court judge “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). If a party timely files appropriate objections, “[t]he district

judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3); United States v. Male Juvenile, 121 F.3d 34, 38

(2d Cir. 1997). “To the extent, however, that the party makes only conclusory or general

arguments, or simply reiterates the original arguments, the Court will review the Report strictly

for clear error.” Indymac Bank, F.S.B. v. Nat’l Settlement Agency, Inc., No. 07-cv-6865-LTS-

GWG, 2008 WL 4810043, at *1 (S.D.N.Y. Nov.3, 2008); see also Ortiz v. Barkley, 558 F. Supp.

2d 444, 451 (S.D.N.Y. 2008). To do otherwise “would reduce the magistrate’s work to

something akin to a meaningless dress rehearsal.” Vega v. Artuz, 97-cv-3775-LTS-JCF, 2002 WL

31174466, at *1 (S.D.N.Y. Sept. 30, 2002) (citations and internal quotation marks omitted). It is

established law that a district judge will ordinarily not consider new arguments or evidence that

could have been, but was not, presented before the Magistrate Judge. See Pierce v. Mance, 08-

cv-4736-LTS, 2009 WL 1754904, at *1 (S.D.N.Y. June 22, 2009) (“[N]ew claims presented in

the form of, or along with, ‘objections’ should be dismissed.”) Sci. Components Corp. v. Sirenza

Microdevices, Inc., 03-cv-1851-NGG-RML, 2006 WL 2524187, at *2 (E.D.N.Y. Aug. 30, 2006)

(“[I]t is established law that a district judge will not consider new arguments raised in objections



                                                  2
      Case 1:18-cv-11829-MKV-KHP Document 21 Filed 05/21/20 Page 3 of 6



to a magistrate judge’s report and recommendation that could have been raised before the

magistrate but were not”); Travelers Ins. Co. v. Estate of Garcia, No. 00-cv-2130-ILG, 2003 WL

1193535, at *2 (E.D.N.Y. Feb. 4, 2003) (“[D]istrict courts will ordinarily refuse to consider

arguments, case law and/or evidentiary material which could have been, but was not, presented

to the magistrate judge in the first instance”); Robinson v. Keane, 92-cv-6090-CSH, 1999 WL

459811, at *4 (S.D.N.Y. June 29, 1999) (“An objecting party may not raise new arguments that

were not made before the Magistrate Judge.”).

       The Court is mindful that plaintiff is a pro se litigant, and the admonition that “courts

must construe pro se pleadings broadly, and interpret them to raise the strongest arguments that

they suggest.” Cruz v. Gomez, 202 F.3d 593, 597 (2d Cir. 2000) (internal quotation marks

omitted) (citing Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996). Pro se status does not,

however, confer blanket immunity for repeated failures to comply with court orders. Rather,

       “[t]he correctness of a Rule 41(b) dismissal is determined in light of five factors.
       They are: (1) the duration of the plaintiff's failure to comply with the court order,
       (2) whether plaintiff was on notice that failure to comply would result in dismissal,
       (3) whether the defendants are likely to be prejudiced by further delay in the
       proceedings, (4) a balancing of the court's interest in managing its docket with the
       plaintiff's interest in receiving a fair chance to be heard, and (5) whether the judge
       has adequately considered a sanction less drastic than dismissal.”

Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996). Magistrate Judge Parker carefully considered

these factors in concluding that, notwithstanding that plaintiff is prosecuting this action pro se,

dismissal is appropriate given the history of this case, the directions given to plaintiff and her

failure to take steps to properly name a defendant in four separate complaints


                                           DISCUSSION

       Plaintiff raises a number of objections to Magistrate Judge Parker’s Report and

Recommendation, including: (i) that she has had difficulty obtaining defendants’ identities and is

                                                  3
       Case 1:18-cv-11829-MKV-KHP Document 21 Filed 05/21/20 Page 4 of 6



providing a list now; 1 (ii) that she believed she had followed proper procedure with respect to

issuance of service of summonses; and (iii) that she disagrees with the Court’s conclusions with

respect to Plaintiff’s ability to identify defendants without a subpoena. See ECF No. 20

(hereinafter “Objections”). For the most part, Plaintiff’s objections are “conclusory or general”

or “simply reiterate [her] original arguments.” As a result, the Court’s examination of the Report

and Recommendation is limited to review for clear error. Indymac Bank, 2008 WL 4810043, at

*1.

        Plaintiff’s initial Complaint was “deemed it insufficient because it failed to identify any

defendants or provide sufficient information to allow the Court to assist Plaintiff in identifying

any of the defendants.” Report and Recommendation at 4. Plaintiff was ordered three separate

times to amend the complaint to correct this error, given explicit instructions on how to do so,

and directed to a free legal clinic. Id. Yet each of the First, Second, and Third Amended

Complaints failed to comply with the Court’s orders to identify appropriate defendants. Id. Only

now does plaintiff belatedly attempt to provide a patchwork list of identifying information for the

parties she would like to sue. Objections at 3–15, 21–22.

        Not only should this list have been brought before the Magistrate Judge, it appears to be

exactly the type of information (whether or not it is, in fact, sufficient) that Magistrate Judge

Parker patiently waited for the Plaintiff to provide for fifteen months and through three rounds of

amendments to the Complaint. This is precisely the sort of “new” material that should have been

presented to the Magistrate Judge in the first instance; it would be inappropriate and risk

undermining the authority of the Magistrate Judge if the Court were to consider it here. See

Abu–Nassar v. Elders Futures, Inc., No. 88-cv-7906-PKL, 1994 WL 445638, at *4 n. 2 (S.D.N.Y.


1
 Plaintiff’s only substantive “objection” is her belated attempt to append to her arguments a list of
proper names and contact information for some of the purported defendants.
                                                   4
      Case 1:18-cv-11829-MKV-KHP Document 21 Filed 05/21/20 Page 5 of 6



Aug. 17, 1994) (new arguments were “untimely” and to consider them “would unduly undermine

the authority of the Magistrate Judge by allowing litigants the option of waiting until a Report is

issued to advance additional arguments”).

       Plaintiffs remaining arguments as to (i) the procedures for summons and (ii) her ability to

obtain accurate identifying information for some defendants are equally unavailing. Her

“objections” alternatively ignore or deny in conclusory fashion the conclusions Magistrate Judge

Parker reached in her Report and Recommendation, and continually rely on information Plaintiff

has only now provided for the very first time.

       For example, Plaintiff objects that “[r]eal names and addresses of some of the defendants

are impossible to identify without issuing Subpoena to their hosting providers and plaintiff is

giving the court here the information of the hosting companies for those specific websites which

committed copyright infringement.” Objections at 23. She ignores entirely her failure to amend

her complaint to name the balance of defendants that “Plaintiff could have identified . . . without

a subpoena.” Report and Recommendation at 11. Furthermore, Plaintiff freely admits

(Objections at 21) that she had previously only provided registrar emails that Magistrate Judge

Parker concluded were not “appropriate emails for service of subpoenas” (Report and

Recommendation at 12). Her belated provision of hosting information only now with her

objections does not, contrary to Plaintiff’s bare assertion “show[] that Plaintiff followed court

directions and provided all the information she received and was able to find.” Objections at 25.

Because these are “only conclusory or general arguments” this Court “will review the Report

strictly for clear error.” Indymac Bank, 2008 WL 4810043, at *1 (S.D.N.Y. Nov.3, 2008)

       The court fully recognizes its responsibility to construe the arguments of a pro se plaintiff

leniently. Cruz v. Gomez, 202 F.3d 593, 597 (2d Cir. 2000). It has done so. Magistrate Judge



                                                 5
      Case 1:18-cv-11829-MKV-KHP Document 21 Filed 05/21/20 Page 6 of 6



Parker afforded Plaintiff that same benefit of the doubt throughout her management of the case,

during which she authorized three amendments and provided guidance to Plaintiff, and in her

Report and Recommendation. But, as both this Court and Magistrate Judge Parker have noted,

that benefit is not unlimited. Moreover, even if the Court were to fully consider the new

identifying information Plaintiff now has produced and review this aspect of Plaintiff’s objection

de novo, it would not compel a different result. If anything – similar to the point Magistrate

Judge Parker made in her Report and Recommendation 2 – that Plaintiff now offers information

regarding a means to discern defendants’ identities demonstrates that at least some of this

information is accessible to her and makes her non-compliance with the Court’s three orders to

amend even more egregious.

       Reviewing Magistrate Judge Parker’s comprehensive and well-reasoned Report and

Recommendation for clear error, the Court finds none. Accordingly, it ADOPTS the Report and

Recommendation in full. Plaintiff’s Third Amended Complaint is DISMISSED without

prejudice. The Clerk of the Court is respectfully requested to close the case.



SO ORDERED.
                                                      __________________________
Date: May 21, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




2
 Magistrate Judge Parker pointed to the information contained in Plaintiff’s Motion for a
Temporary Restraining Order – filed on the same day as her Third Amended Complaint – as
evidence that Plaintiff “clearly ha[d] a basis for identifying at least some of the entities she
apparently intends to sue for copyright infringement.” Report and Recommendation at 8.
                                                  6
